Case 2:21-cv-14143-DMM Document 1-1 Entered on FLSD Docket 03/25/2021 Page 1 of 5




          Beauvoir v. XPO Logistics Drayage, LLC and Ismael E. Gonzalez




     REMOVAL EXHIBIT A
                TO DEFENDANT’S NOTICE OF REMOVAL




    COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
Case 2:21-cv-14143-DMM Document 1-1 Entered on FLSD Docket 03/25/2021 Page 2 of 5
Case 2:21-cv-14143-DMM Document 1-1 Entered on FLSD Docket 03/25/2021 Page 3 of 5
Case 2:21-cv-14143-DMM Document 1-1 Entered on FLSD Docket 03/25/2021 Page 4 of 5
Case 2:21-cv-14143-DMM Document 1-1 Entered on FLSD Docket 03/25/2021 Page 5 of 5
